COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-403-CV
 
ESTATE OF KELLY SCOTT
HOOPER, DECEASED
 
 
                                                                                                        
                                               ----------
               FROM
PROBATE COURT NO. 2 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT,
JJ.  
 
DELIVERED:  November 30, 2006




[1]See Tex. R. App. P. 47.4.